              Case 2:20-cr-00106-RSM Document 30 Filed 01/19/21 Page 1 of 2




 1                                                                The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                           CASE NO. CR20-106 RSM
11                                  Plaintiff,         ORDER
12                          v.
13 AJITPAL SANGHERA,
14                                  Defendant.
15
16          THIS COURT having considered the unopposed stipulated motion of the parties for a
17 continuance of the trial date and the facts set forth therein, and General Orders 01-20, 02-20,
18 03-20, 04-20, 07-20, 08-20, 15-20, and 18-20 of the United States District Court for the
19 Western District of Washington, addressing measures to reduce the spread and health risks
20 from COVID-19, which are incorporated herein by reference, and the facts set forth in the
21 government’s motion, hereby FINDS as follows:
22       1. In light of the recommendations made by the Centers for Disease Control and
23              Prevention (CDC) and Public Health for Seattle and King County regarding the
24              social distancing measures required to stop the spread of this disease, as well as
25              the lack of the type of personal protective equipment necessary to ensure the
26              health and safety of all participants, it is not possible at this time to proceed with a
27              jury trial as scheduled on March 1, 2021.
28

     Order Continuing Trial Date                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Sanghera, CR20-106 RSM - 1                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:20-cr-00106-RSM Document 30 Filed 01/19/21 Page 2 of 2




 1          2. Further, because of the recommendations that individuals at higher risk of
 2              contracting this disease—including individuals with underlying health conditions,
 3              individuals age 60 and older, and individuals who are pregnant—avoid large
 4              groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5              pool that would represent a fair cross section of the community. Based on the
 6              recommendations it would also be medically inadvisable to do so.
 7          3. As a result, the failure to grant a continuance of the trial date in this case would
 8              likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
 9              the ends of justice served by continuing the trial in this case outweighs the best
10              interest of the public and the defendant to a speedy trial.
11          IT IS THEREFORE ORDERED that the trial date is continued until May 3, 2021 at
12 9:00 am.
13          IT IS FURTHER ORDERED that the time from the date of the entry of this order and
14 May 3, 2021 shall be excludable time pursuant to 18 U.S.C. § 3161.
15
16          Dated this 19th day of January 2021.
17
18
19
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
20
21
22 Presented by:
23
   s/ William Dreher
24 WILLIAM DREHER
   Assistant United States Attorney
25
26
27
28

     Order Continuing Trial Date                                               UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Sanghera, CR20-106 RSM - 2                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
